J-S76021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BARSHAY REQWAN DUNBAR,                     :
                                               :
                       Appellant.              :   No. 481 WDA 2018


           Appeal from the Judgment of Sentence, January 2, 2018,
              in the Court of Common Pleas of Cambria County,
            Criminal Division at No(s): CP-11-CR-0000100-2017.


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                            FILED MARCH 29, 2019

       Barshay Dunbar appeals from his judgment of sentence after a jury

convicted him of two counts of trafficking in individuals, five counts each of

promoting prostitution, criminal use of a communication facility, and three

counts of possession with intent to deliver a controlled substance.1 The court

sentenced Dunbar to 13 to 26 years in prison. On appeal, Dunbar presents a

variety of legal challenges. After careful review, we affirm.

       The trial court aptly summarized the relevant facts as follows:

             On October 28, 2016, the Cambria County’s Department
          of Emergency Services (“Dispatch”) received a call from
          Dianna Jones, Manager (“Manager”), Super 8 Motel
          (“Motel”), 627 Solomon Road, Johnstown, [Pennsylvania].
          She asked for a Richland Police officer to return her call, and
          Officer [Scott] Conahan called her.          She told Officer
____________________________________________


118 Pa.C.S.A. §§ 3011(a)(1) & (2); 5902(b)(1), (3), (4), (5) & (8); 7512(a),
35 P.S. §§ 780-113(A)(30) & (16).
J-S76021-18


        Conahan that she believed a prostitution ring was being
        operated out of Room 307 and directed him to
        Backpage.com where the services were being advertised.
        Officer Conahan visited the website and confirmed what the
        Manager had told him. The advertisement contained photos
        of several females, one of which appeared to be a minor.
        Officer Conahan apprised [Sergeant Jerry] Martin of the
        situation. Concerned with the age of one of the females,
        Sergeant Martin, Officer Conahan, and Detective [Brett]
        Hinterliter went to the Motel to investigate. At the Motel,
        the Manager pointed out individuals getting into a vehicle
        and starting to drive away as the parties she believed to be
        involved in the prostitution ring. Officers were able to stop
        the vehicle before it left the Motel’s parking lot. There were
        three occupants in the vehicle: [Dunbar] was in the
        passenger seat; Tiffany Simms (“Simms”) was driving; and
        Autumn Yocum (“Yocum”) was in the back seat.

           Sergeant Martin asked Yocum to exit the vehicle and
        directed her to the back of the car so [he] could talk to her.
        Sergeant Martin informed Yocum that they were
        investigating a potential prostitution ring. Yocum then
        admitted that she and Simms were prostituting themselves,
        and that [Dunbar] was responsible for [setting] the
        appointments, the services to be performed and the prices
        to charge.     As Sergeant Martin approached Detective
        Hinterliter to relay what he had learned from Yocum,
        [Detective] Hinterliter told him that he saw a pack of
        Newport cigarettes thrown out of the car window prior to
        the car coming to a stop. He retrieved the pack of cigarettes
        and when he opened it, he found a bundle of heroin.
        [Dunbar] was arrested, and the parties were transported to
        the police station for questioning. Prior to transportation,
        however, Sergeant Martin saw several cell phones in the
        vehicle.   Simms told Sergeant Martin the cell phones
        belonged to [Dunbar].

Trial Court Opinion, 7/10/18, at 2-3 (footnotes omitted).        Upon further

investigation, Dunbar was charged with the aforementioned offenses.




                                    -2-
J-S76021-18



        After a two-day jury trial, Dunbar was found guilty on all charges. On

January 2, 2018, the trial court sentenced Dunbar to an aggregate sentence

of 13-26 years’ incarceration.

        Dunbar filed post-trial motions which the trial court denied. This timely

appeal follows. Both Dunbar and the trial court have complied with Pa.R.A.P.

1925.

        Dunbar raises seven issues for our review. We have reordered them for

ease of disposition:

           1. The trial court erred in denying Dunbar’s post-sentence
           motion for acquittal regarding the human trafficking
           charges, as the jury’s guilty verdicts on these counts were
           against the weight and sufficiency of the evidence presented
           by the Commonwealth at trial.

           2. The trial court erred in denying Dunbar’s post-sentence
           motion for acquittal regarding the prostitution charges, as
           the jury’s guilty verdicts on these counts was against the
           weight and sufficiency of the evidence presented by the
           Commonwealth at trial.

           3. The trial court erred in denying Dunbar’s post-sentence
           motion for acquittal regarding the drug charges, as the
           jury’s guilty verdicts on these counts was against the weight
           and sufficiency of the evidence presented by the
           Commonwealth at trial.

           4. The trial court erred in denying Dunbar’s pre-trial motion
           to suppress evidence in regards to the illegal drug
           contraband.

           5. The trial court erred in denying Dunbar’s pre-trial motion
           to quash the two human trafficking charges, since the trial
           court previously dismissed two involuntary servitude counts
           through the grand of Habeas Corpus relief; involuntary
           servitude is an element of human trafficking; therefore,
           since the involuntary servitude counts were dismissed,
           Dunbar could not be convicted of human trafficking.

                                       -3-
J-S76021-18



         6. The trial court erred in denying Dunbar’s motion for a new
         trial on the basis that the court erred in admitting the
         introduction through the Commonwealth’s digital forensics
         expert of a number of text messages originating from
         Dunbar’s cell phone as the introduction of said text
         messages was unauthenticated, extremely prejudicial
         hearsay, and were entered in violation of this Court’s
         decision in Commonwealth v. Koch, 39 A.3d 996 (2011).

         7. The trial court abused its discretion by sentencing Dunbar
         to a sentence that was excessive.

See Dunbar’s Brief at 7-8.

      Before reaching the merits of Dunbar’s claims, preliminarily we will

address whether any of Dunbar’s issues have been waived for failing to comply

with Pa.R.A.P. 1925. We begin by examining Dunbar’s sufficiency claims. This

Court has held that in order for an appellant to preserve a sufficiency claim,

the 1925(b) statement must “specify the element or elements upon which the

evidence was insufficient.” Commonwealth v. Williams, 959 A.2d 1252, at

1257 (Pa. Super. 2008).

      Here, Dunbar’s 1925(b) statement merely provides that “the jury’s

guilty verdicts on [the human trafficking charges] were against the weight and

the sufficiency of the evidence.” Dunbar’s 1925(b) Statement, 3/28/18, at 1.

His other two sufficiency claims regarding the prostitution and drug charges

follow this same format. On all three of these issues, Dunbar never states

which specific element(s) he believes the evidence failed to establish.    As

noted above, the 1925(b) statement must demonstrate which element or

elements the Commonwealth failed to prove. See id. Dunbar’s statement




                                     -4-
J-S76021-18



does not meet this threshold of specificity. Therefore, all of his sufficiency

claims are waived.

      We next examine whether Dunbar has waived issues four and five,

relating to his pretrial motions. Dunbar raised these issues in a supplemental

statement of matters complained of on appeal. Rule 1925(b) permits the filing

of a supplemental statement in two limited circumstances.           First, Rule

1925(b)(2) provides that, “[u]pon application of the appellant and for good

cause shown, the judge may enlarge the time period initially specified or

permit an amended or supplemental Statement to be filed.”             Pa.R.A.P.

1925(b)(2) (emphasis added).         Second, the Rule also provides, “[i]n

extraordinary circumstances, the judge may allow for the filing of a Statement

or amended or supplemental Statement nunc pro tunc.”                  Pa.R.A.P.

1925(b)(2).

      Here, there is nothing of record indicating Dunbar ever requested leave

from the trial court to file his supplemental statement. Additionally, we note

the trial court opinion does not address either of these issues, suggesting that

it considered these claims waived. Where an appellant files a supplemental

Pa.R.A.P. 1925(b) concise statement without petitioning the court for

permission to file such a statement, the additional issues raised in the

secondary statement are waived. See Commonwealth v. Woods, 909 A.2d

372, 376 (Pa. Super. 2006).

      We agree with the trial court’s refusal to address these claims. Because

Dunbar did not comply with Rule 1925(b) in filing his supplemental statement,

                                     -5-
J-S76021-18



his two pre-trial issues are not properly before us and are waived.

Accordingly, we may not address them. See Commonwealth v. Lord, 719

A.2d 306 (Pa. 1998).

      We will now address the merits of Dunbar’s remaining claims which he

has properly preserved.    We begin by considering Dunbar’s challenges in

issues one, two, and three, to the weight of the evidence supporting his

convictions for the human trafficking, prostitution, and drug charges.    Our

standard of review for a weight of the evidence claim is as follows:

         Appellate review of a weight claim is a review of the exercise
         of discretion, not of the underlying question of whether the
         verdict is against the weight of the evidence. Because the
         trial judge has had the opportunity to hear and see the
         evidence presented, an appellate court will give the gravest
         consideration to the findings and reasons advanced by the
         trial judge when reviewing a trial court’s determination that
         the verdict is against the weight of the evidence. One of the
         least assailable reasons for granting or denying a new trial
         is the lower court’s conviction that the verdict was or was
         not against the weight of the evidence and that a new trial
         should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citations omitted).

      Additionally, this Court has summarized:

         The determination of the weight of the evidence exclusively
         is within the province of the fact-finder, who may believe
         all, part, or none of the evidence. A new trial should be
         awarded when the jury’s verdict is so contrary to the
         evidence as to shock one’s sense of justice and the award
         of a new trial is imperative so that right may be given
         another opportunity to prevail. In this regard, the evidence
         must be so tenuous, vague and uncertain that the verdict
         shocks the conscience of the court.




                                     -6-
J-S76021-18



Commonwealth v. Ross, 856 A.2d 93, 99 (Pa. Super. 2004) (citations

omitted).

      The trial court found no merit to Dunbar’s weight claims. See Trial Court

Opinion, 7/10/18, at 6. In doing so, the trial court summarized both Simms’

and Sergeant Martin’s testimony, and stated that “after hearing all the

evidence which [the jury is] free to believe (all, part, or none), [it] found the

Commonwealth’s evidence credible and returned a guilty verdict…” Id. at 8.

The court concluded that “because he jury’s verdict was not so contrary to the

evidence presented, the verdict does not shock one’s sense of justice.” Id.

We agree.

      In finding Dunbar guilty of these charges, the jury clearly believed the

Commonwealth’s testimonial evidence.         The Commonwealth presented a

multitude of testimony which included two law enforcement officers, an expert

witness, two hotel management personnel and Simms, one of the two victims.

All of these witnesses presented a breadth of information that supported the

charges against Dunbar. Therefore, our review of the record reveals that the

jury’s verdict does not run so contrary to the evidence that it shocks one sense

of justice.

      We further note that Dunbar’s arguments pertaining to the weight of the

evidence actually relate to the sufficiency of the evidence.        All three of

Dunbar’s weight claims focus generally on evidence absent from the record,

which he contends the Commonwealth needed to present to establish his




                                      -7-
J-S76021-18



guilt.2 After reviewing the evidentiary record, we conclude that the evidence

presented supports the trial court’s conclusion that the evidence presented

was not “tenuous, vague and uncertain.” See Ross supra. The trial court

did not abuse its discretion in denying Dunbar’s post-trial motion for acquittal.

Dunbar’s weight claim is without merit.

       We next consider Dunbar’s sixth issue which challenges to the admission

of text message evidence introduced at trial. He advances two theories. First,

Dunbar alleges that the text messages were inadmissible hearsay. Second,

he argues the Commonwealth did not properly authenticate the texts.

       Before examining the merits of Dunbar’s claims, we must first determine

whether he properly preserved both of these issues for appellate review. “In

order to preserve an issue for review, a party must make a timely, specific

objection.” Commonwealth v. Brown, 832 A.2d 1132, 1136 (Pa. Super.

2003). If counsel fails to preserve an issue by specific objection, then the

issue is waived.     See Commonwealth v. Stetler, 95 A.3d 864, 869 (Pa.

Super. 2013).

       The trial court concluded that Dunbar waived the argument that his texts

were inadmissible hearsay, because he incorrectly stated the grounds for his

objection. The trial court explained that:

          . . . when the Commonwealth asked Expert [Glenn] Bard if
          the text messages were retrieved from [Dunbar’s]
          cellphones, [Dunbar’s] counsel lodged a timely objection.
____________________________________________


2Although Dunbar makes general allegations of missing evidence, he does not
make specific claims of insufficiency. See supra.

                                           -8-
J-S76021-18


          When probed for the grounds of the objection, Counsel
          stated: “Your Honor, I am raising a hearsay objection, more
          specifically authentication.” When asked for clarity on his
          objection (indicating that authenticity and hearsay were
          distinct objections and needed to be addressed separately)
          Counsel explained that the basis for the objection was that
          it was hearsay because “we cannot prove who sent them.”
          Counsel then added that the expert could testify that the
          text messages were sent from [Dunbar’s] cellphones, but
          not that [Dunbar] sent them.

             From this exchange two things become evident. First,
          based on Counsel’s argument, it becomes clear that
          Counsel’s challenge was to the authenticity of the evidence.
          His objection was based on the authorship of the texts, i.e.
          “could not be established who sent them.” Moreover, he
          conceded that the expert could testify that the texts
          originated from [Dunbar’s] phone, but he could not testify
          that [Dunbar] authored the texts, which is precisely what
          [the expert] testified to and abstained from respectively
          [sic]. Second, after being asked to clarify the grounds for
          his objection, Counsel abandoned whatever hearsay
          objection he had raised and focused his objection on the
          authenticity of the texts. Absent from Counsel’s argument
          was that text messages were out of court statements being
          offered for the truth of the matter asserted.

Trial Court’s Opinion, 7/10/18, at 9-10 (citations omitted). We agree with the

trial court.

      Our review of the record supports the court’s description of the

discussion that ensued after Dunbar’s counsel lodged his objection. There is

no indication in the colloquy that Dunbar’s counsel was challenging anything

but the authorship of the text messages. Counsel stated that “[the expert

witness] can prove messages were sent from that phone, but he—he cannot

prove that my client is the individual that actually sent them and that is my

objection.” N.T., 10/25/17, at 39. Dunbar’s counsel never hinted that he took


                                     -9-
J-S76021-18



issue with the text messages because they were out of court statements

offered to prove the truth of the matter they were asserting, i.e. hearsay.

Instead, the grounds of the objection solely related to the authorship of the

texts. As such, we conclude that Dunbar has waived his hearsay challenge,

but preserved his authentication objection.

      Next, we determine whether the trial court erred in admitting text

messages that Dunbar claims were not properly authenticated. Admission of

evidence is within the sound discretion of the trial court and will be reversed

only upon a showing that the trial court clearly abused its discretion.

Commonwealth v. Mosley, 114 A.3d 1072, 1081 (Pa. Super. 2015). An

“[a]buse of discretion is not merely an error of judgment, but rather where

the judgment is manifestly unreasonable or where the law is not applied or

where the record shows that the action is a result of partiality, prejudice, bias

or ill will.” Commonwealth . Bond, 190 A.3d 664, 667 (Pa. Super. 2018).

      Pennsylvania Rule of Evidence 901 provides that the proponent of an

item of evidence must introduce sufficient evidence that the matter is what

the proponent purports it to be. Pa.R.E. 901(a). Authentication is required

prior to the admission such evidence. Dunbar insists no evidence showed he

authored the text messages and that the trial court’s decision to admit them




                                     - 10 -
J-S76021-18



violated this Court’s decision in Commonwealth v. Koch, 39 A.3d 996, 1005

(Pa. Super. 2011) .3

       In   Koch    I,   this   Court   held   that   “authentication   of   electronic

communications, like documents, requires more than mere confirmation that

the number or address belonged to a particular person.” Id. at 1005. Because

a cellular phone may not necessarily be used exclusively by the person to

whom the phone number is assigned, “circumstantial evidence, which tends

to corroborate the identity of the sender, is required.” Id.

       The principles set forth in Koch do not create a bright line test, rather,

authentication must be determined on a case-by-case basis. Id. at 1106. The

circumstances in Koch are distinct from the facts at bar.               In Koch, the

Commonwealth conceded that the defendant did not author some of the text

messages at issue.       Further, the Commonwealth proffered no evidence to

substantiate that Koch wrote the incriminating messages, and did not produce

testimony from people who sent or received any of the texts. Id.

       Here, the trial court determined that the Commonwealth properly

authenticated Dunbar’s text messages because corroborating evidence was

introduced showing he “was in the vehicle where the phones were found, he

had exclusive access to the cellphones, he was the owner of the phones, and
____________________________________________


3 In reviewing this Court’s decision in Koch, our Supreme Court agreed with
the analysis that authentication of text messages absent direct evidence,
requires some degree of circumstantial evidence indicating authorship. The
Supreme Court held that the trial court did not abuse its discretion in finding
that the Commonwealth met its authentication burden in Koch.               See
Commonwealth v. Koch, 106 A.3d 705 (Pa. 2014).

                                          - 11 -
J-S76021-18



he communicated with other participants and potential clients, to arrange the

transactions charged herein.” Trial Court Opinion, 7/10/2018, at 11-12.

      Initially, we observe “[a]uthentication generally entails a relatively low

burden of proof.” Commonwealth v. Koch, 106 A.3d 705, 713 (Pa. 2014)

(“Koch II”).   The trial court determined the Commonwealth satisfied this

burden.    For example, Simms testified that Dunbar used his phone to

perpetuate the criminal activity for which Dunbar was charged, such as,

arranging the meetings between her and her clients. N.T., 10/24/2017, at

129. An expert witness also testified that Dunbar was the registered user of

the phone and that the email address, barshaydunbar00@gmail.com, was

connected to it. N.T., 10/25/2017, at 34. The expert further testified that

the majority of the texts from Dunbar’s phone were being sent to and received

from Simms’ cellular phone number.        Id. at 36.    For these reasons, we

conclude that the trial court did not did not abuse its discretion in determining

the Commonwealth met its authentication burden and subsequently admitting

the texts into evidence.

      Lastly, we consider Dunbar’s seventh issue which challenges to the

discretionary aspects of his sentence.        Dunbar asserts his sentence is

excessive, despite the fact his sentence falls within the statutory guidelines.

      “Challenges to the discretionary aspects of sentencing do not entitle a

petitioner to review as of right.” Commonwealth v. Swope, 123 A.3d 333,

337 (Pa.Super.2015)(citation omitted). To invoke our jurisdiction, we must

determine if Dunbar has met the following four criteria:

                                     - 12 -
J-S76021-18


         (1) whether appellant has filed a timely notice of appeal; (2)
         whether the issue was properly preserved at sentencing or
         in a motion to reconsider and modify sentence; (3) whether
         appellant’s brief has a fatal defect; and (4) whether there is
         a substantial question that the sentence appealed from is
         not appropriate under the Sentencing Code.

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa. Super. 2014)

(citations omitted).

      Dunbar has complied with the first three requirements. Dunbar filed a

motion for modification of his sentence, he timely appealed, and his brief

contains a statement of reasons relied upon for his challenge to the

discretionary aspects of his sentence as required by Pa.R.A.P. 2119(f). Thus,

we need only decide the fourth prong of the test.

      As to whether Dunbar’s claim presents a substantial question, he avers

that the sentence was excessive because the trial court “failed to consider that

[he] was gainfully employed prior to his conviction, and that he has several

minor children.” Dunbar’s Brief at 16. Dunbar additionally notes “that his prior

serious offense occurred years prior” to the current convictions.” Id.

      We determine the existence of a substantial question on a case-by-case

basis. Swope, 123 A.3d at 338. An appellant raises a substantial question

when he “advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;

or (2) contrary to the fundamental norms which underlie the sentencing

process. Id.




                                     - 13 -
J-S76021-18



      This Court has held that “an excessive sentence claim—in conjunction

with an assertion that the court failed to consider mitigating factors—raises a

substantial question.” Id. at 339 (citation omitted). Thus, we conclude that

Dunbar has raised a substantial question for our review, and proceed to

address the merits of his claim.

      The following principles apply to our substantive review of Dunbar’s

claim.   “When reviewing sentencing matters, this Court must accord the

sentencing court great weight as it is in the best position to view the

defendant’s character, displays of remorse, defiance or indifference and the

overall effect and nature of the crime.” Commonwealth v. Ventura, 975

A.2d 1128, 1134 (Pa. Super. 2009).          We cannot re-weigh the sentencing

factors and impose our judgment in the place of the sentencing court.”

Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super. 2009). Rather,

we review the trial court’s determination for an abuse of discretion. Id.

         [A]n abuse of discretion is not shown merely by an error in
         judgment.       Rather, the appellant must establish, by
         reference to the record, that the sentencing court ignored
         or misapplied the law, exercised its judgment for reasons of
         partiality, prejudice, bias or ill will, or arrived at a manifestly
         unreasonable decision.

Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa. Super. 2014).

      A trial court’s sentence “should call for confinement that is consistent

with the protection of the public, the gravity of the offense as it relates to the

impact on the life of the victim and on the community, and the rehabilitative

needs of the defendant.” 42 Pa.C.S.A. § 9721(b). “When imposing sentence,

                                       - 14 -
J-S76021-18



a court is required to consider the particular circumstances of the offense and

the character of the defendant. In considering these factors, the court should

refer to the defendant’s prior criminal record, age, personal characteristics

and potential for rehabilitation.” Antidormi, 84 A.3d at 761 (citations and

quotation marks omitted).

      Dunbar’s claim that the trial court failed to consider mitigating factors is

belied by the record.      “Where the sentencing court had the benefit of a

presentence investigation report (“PSI”), we can assume the sentencing court

was aware of relevant information regarding the defendant's character and

weighed those considerations along with mitigating statutory factors.”

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010). The court

held a sentencing hearing after it ordered and reviewed a presentence

investigation. Further, the transcript reveals that Dunbar testified to the court

that he had a job and children, and had not been in trouble with the law for

approximately ten years.       See N.T. Sentencing, 6/22/18, at 5-6.       Before

announcing his sentence the court stated that:

            I’ve taken into consideration the verdict of the jury. I’ve
            taken into consideration your presentence investigation.
            I’ve taken into consideration the statements what were
            made in court today, the sentencing code, and the
            sentencing guidelines.

Id. at 9.

      Additionally, the trial court indicated that there was a public interest in

protecting the community from drugs and protecting women from the type of



                                      - 15 -
J-S76021-18



treatment Dunbar facilitated through his prostitution ring. See id. at 9-10.

The Court explained in its 1925(a) opinion that “in weighing [the

aforementioned factors], this [c]ourt sought to impose a sentence that

balanced society’s needs while seeking to impose an appropriate sentence

upon [Dunbar]. Trial Court Opinion, 7/10/18, at 4.

      Although the trial court did not engage in a lengthy discourse, it

appropriately stated the facts and considerations it accounted for in imposing

Dunbar’s sentence. Based upon the foregoing, we discern no abuse of the

trial court’s discretion.

      In sum, because Dunbar has failed to preserve many of the issues he

raises on appeal and those he did preserve are meritless, he is entitled to no

relief. For the reasons above, we affirm the judgment of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2019




                                    - 16 -